DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Examiner noticed that applicant has stated two NPL references which were non-published references (i.e. office action issued on application filed in Korean patent office. Such literatures are not considered as prior art however the NPL references are kept in a file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the housing covered on the base" in second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 is rejected as dependent upon claim 4.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu et al. (20150168668 A1) in view of Lee (20180321460 A1).

Regarding claim 1, Wu et al. discloses (see Fig. 1-7 mainly Fig.1-4)  a driving device (5) comprising a base (11a), a lower spring (57), a lens unit (54+55), an upper spring (52), a coil (53), and a magnet (56), wherein:
 the base (11) comprises a terminal (3),
 the lower spring (57) is elastically provided between the base (11a) and the lens unit (54+55), 
the lens unit is movably provided on the base relative to the base (see paragraph [0028] discloses the lens carrier 55 carrying the lens unit 54 can undergo a Z-axial displacement), 
the upper spring (52) is provided on the lens unit (52 is on unit 55+54 as in Fig. 6),
 the coil (53) is provided on the lens unit (inherent to disclosure regarding VCM in paragraph [0027])
 the magnet (56) is arranged corresponding to the coil (53), 
one end of the terminal (lower end of terminal 3) is exposed from a bottom portion of the base (as shown in Fig. 2 lower end of 3 is exposed below 11), and the other end (1113)extends toward the upper spring.
 Wu et al. does not teach the other end of the terminal extends toward upper spring to be electrically connected to the upper spring, and the upper spring is also electrically connected to the coil.
Lee discloses Lens driving device camera module having a terminal 630 having one end extend below base and  the other end of the terminal  (630) extends toward upper spring (610) to be electrically connected to the upper spring, and the upper spring is also electrically connected to the coil (see paragraph [0118] and [0169]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide electrical connection to coil connecting upper spring to coil and terminal connected to upper spring as disclosed by Lee and provide terminal connected to upper spring and upper spring connected to coil in order to provide auto focusing functionality.

Regarding claim 2, Wu et al. further discloses (see Fig. 1-7 mainly Fig.  1-4. the lens unit comprises a carrier (55) and a lens (54) fixed on the carrier.
Wu et al. does not state the carrier and the lens are configured as an integrated structure.
It would have been obvious to one having ordinary skill in the art before the erective filing date of the claimed invention to form unitary unit of lens carrier and lens to reduce manufacturing time of the device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 6, Wu et al. further discloses (see Fig. 1-7 specific to Fig. 2)  the base further comprises a basal portion (112), the terminal (3) is embedded in the base (11), the base (11) is provided with a first convex column and the base is further provided with a second convex column (6 tab shape protrusion on surface 111 are shown on base 11), 
the lower spring  (12) is provided with a first engaging hole, and the first convex column is engaged into the first engaging hole; the carrier is provided with a third convex column, the upper spring comprises a second inner portion, a second connection deformation portion and a second outer portion, the second connection deformation portion connects the second inner portion and the second outer portion, the second outer portion is provided with a second engaging hole, the second inner portion is provided with a third engaging hole, and the second convex column is engageably inserted into the second engaging hole, and the third convex column is engageably inserted into the third engaging hole  (as shown in Fig. 1, 6 holes on spring 11corresponding to six tab shape protrusion are shown for engagement with base11)).

Regarding claim 7, Wu et al. further discloses (see Fig. 1-8)  a housing (71 as in Fig. 7), wherein: the housing (71) is covered above the base, the lower spring, the lens unit, the upper spring, the coil and the magnet are accommodated in the housing, and the terminal is located between the lens unit and the housing(as shown in Fig. 8all components are covered in housing 71 and terminals 4 are between housing 71 and lens 74)
Wu et al. does not state the terminals are electrically connected to the upper spring.
Lee discloses Lens driving device camera module having a terminal 630  electrically connected to the upper spring (see paragraph [0118] and [0169]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide electrical connection to coil connecting upper spring to coil and terminal connected to upper spring as disclosed by Lee and provide terminal connected to upper spring and upper spring connected to coil in order to provide auto focusing functionality.

Regarding claim 8, Wu et al. discloses (see Fig. 1-7 mainly Fig.1-4)  a driving device, comprising a base with two terminals (base 11, two terminals 3), a lens unit (55+54 as in Fig. 6), an upper spring supporting the lens unit from an upper side (52 supporting 55+54), and a coil (53) provided on the lens unit (55+54), wherein: 
the base comprises at least two corner columns (1121) erected at a corner portion thereof, and the two terminals (3) have one end exposed from a bottom portion of the base and other end (1113) exposed from an upper surface of the corner column,
the upper spring (72 see Fig. 7)  comprises an inner portion, an outer portion (portion attached to lens 74+75 and portion attached to casing), and a connection deforming portion connecting the inner portion and the outer portion (well known in the art, spring 72 illustrates deformation portion between outer portion and inner portion)  , and is divided into at least two upper spring portion (half portion on one side of the axis and other half on the other side of the axis), and 
Wu et al. does not teach each of the outer portions of the upper spring portions is connected to the base at the upper surface and electrically connected to the terminal, and the each of the inner portions is connected to the lens unit and electrically connected to the end portion of the coil.
each of the outer portions of the upper spring portions is connected to the base at the upper surface and electrically connected to the terminal, and the each of the inner portions is connected to the lens unit and electrically connected to the end portion of the coil.
Lee discloses (see Fig. 1-14) Lens driving device camera module having each of the upper spring portions is connected to the base (430+310 forming base) at the upper surface and electrically connected to the terminal (630), and the each of the inner portions is connected to the lens unit and electrically connected to the end portion of the coil (see paragraph [0118] indicating electrical connection between terminal 630,  coil (220) and upper spring (610)) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide electrical connection to coil connecting upper spring to coil and terminal connected to upper spring as disclosed by Lee and provide terminal connected to upper spring and upper spring connected to coil in order to provide auto focusing functionality.

Regarding claim 9-10, Lee further discloses  (see Fig. 1-14 a camera module and electronic apparatus as smart phone, comprising the driving device  according to claim 1 and camera module as in claim 8 (see paragraph [0090]).

Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu et al. (20150168668 A1) in view of Lee (20180321460 A1) and further in view of Moriya et al. (20120154614 A1).

Regarding claim 3, Wu et al. in view of Lee discloses the driving device  (see Fig. 1-8) as in claim 1 except there are two coils and the two coils are respectively disposed on two opposite sides of the lens unit.
Moriya et al. discloses the device (see Fig. 5-10)  having two coils (26A-1 and 26A-2 as shown in Fig. 6) and the two coils are respectively disposed on two opposite sides of the lens unit (as in Fig. 6, 26A-1 is upper side of the lens and 26A-2 is lower side of the lens, see paragraph [0141]).
 Lee discloses Lens driving device camera module having a terminal 630 having one end extend below base and  the other end of the terminal  (630) extends toward upper spring (610) to be electrically connected to the upper spring, and the upper spring is also electrically connected to the coil (see paragraph [0118] and [0169]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide two coils placing opposite side as disclosed by Moriya  and provide multiple coil for a single coil as  disclosed by Wu et al. in view of Lee for providing Auto-focusing functionality to the device (see paragraph [0152] of Moriya et al.).

Regarding claim 4, Moriya et al. further  discloses the device (see Fig. 5-10)  there are two magnets (282A-1 and 282A-2) and the two magnets are disposed on two opposite inner surfaces of the housing covered (42) on the base and are respectively opposite to the two coils (as in Fig.6, See paragraph [0145]).

Regarding claims 11, the structural limitations therein are the same as those recited in claims 1-8, as rejected by Wu et al. in view of Lee and Moriya et al. above.
Wu et al. in view of Lee and Moriya et al. is silent to the method for manufacturing the driving device.
However, one skilled in the art will recognize that manufacturing  device of Wu et al. in view of Lee and Moriya et al. will comprise Applicant’s recited steps of providing and applying.  Since only generic method steps and no specific method steps are claimed, the structure taught by Wu et al. in view of Lee and Moriya et al. meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the driving device of Wu et al. in view of Lee Moriya et al. with the method of claims 11, since the method steps are obvious in light of the resultant structure.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	As to claims 5, although the prior art teaches examples of lens driving module, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 5, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        July 16, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872